     Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 1 of 11 PageID #:551




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


HCP III Arlington TS LLC,                    )
                                             )
               Plaintiff,                    )
                                             )
        v.                                   ) No. 20 C 7190
                                             )
                                             )
Grupo Cinemex, S.A. DE CV.                   )
                                             )
               Defendants.                   )


                            Memorandum Opinion and Order

       The complaint in this case alleges that plaintiff is an LLC

organized under the laws of Delaware and that defendant is a

Sociedad Anónima de Capital Variable (“S.A. de C.V.”) formed under

the laws of Mexico. Plaintiff sued defendant in the Circuit Court

of Cook County to enforce payment of a guaranty that plaintiff

claims defendant owes it under a certain lease agreement. Defendant

removed the action to this court pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, asserting diversity jurisdiction. Plaintiff seeks

to    remand    the    case     on   the   ground   that   defendant’s     removal

allegations are both facially inadequate to establish federal

jurisdiction          and     substantively     mistaken,      as    the    record

demonstrates conclusively that complete diversity is lacking—a

defect that jurisdictional discovery could not cure. Plaintiff
  Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 2 of 11 PageID #:552




also argues that the removal was untimely. For the reasons that

follow, I grant the motion to remand.

        Federal courts have “an independent obligation to ensure that

jurisdiction exists.” Camico Mut. Ins. Co. v. Citizens Bank, 474

F.3d 989, 992 (7th Cir. 2007). Indeed, the Seventh Circuit has

repeatedly     admonished    “bench    and   bar    alike”    regarding     “the

importance of scrupulous adherence to the limitations on the

subject-matter jurisdiction of the federal courts.” Meyerson v.

Harrah’s E. Chicago Casino, 299 F.3d 616, 617 (7th Cir. 2002). In

this connection, the court has emphasized, “in no uncertain terms,

that if jurisdiction depends on diversity of citizenship,” the

party     invoking   federal      jurisdiction      “shall     identify      the

citizenship of each party to the litigation.” Thomas v. Guardsmark,

LLC, 487 F.3d 531, 533 (7th Cir. 2007). Because “the citizenship

of an LLC is the citizenship of each of its members,” when a party

is organized as an LLC, the jurisdictional statement to the court

“must identify the citizenship of each of its members as of the

date the complaint or notice of removal was filed, and, if those

members have members, the citizenship of those members as well.”

Id. at 534. This means that the party invoking federal jurisdiction

must “trace[] through however many layers of partners or members

there may be” to allege adequately the citizenship of an LLC or

other unincorporated association. Meyerson, 299 F.3d at 617.



                                       2
    Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 3 of 11 PageID #:553




      Defendant’s jurisdictional statement falls woefully short of

this standard. The notice of removal states that defendant “is a

Mexican entity formed under the law of the United Mexican States

as Sociedad Anónima de Capitol [sic] Variable (“S.A. de C.V.”) ...

and has a principal place of business in Mexico City, Mexico.

Accordingly, Grupo Cinemex is a citizen of a foreign state.” DN 1

at ¶ 8. As for plaintiff, defendant asserts that it is “a limited

liability company formed under the law of the State of Delaware,”

and that “[u]pon information and belief, Plaintiff does not have

any members that are citizens of Mexico City, Mexico.” Id. at ¶ 9.

The deficiencies in these allegations are numerous and facially

apparent.

      To begin, defendant makes no effort to characterize a Mexican

“S.A. de C.V.” in terms of the business organizations recognized

by U.S. law. Defendant’s jurisdictional statement tacitly suggests

that the entity should be analyzed similarly to a U.S. corporation

for jurisdictional purposes.1 That might be correct, see White

Pearl Inversiones S.A. (Uruguay) v. Cemusa, Inc., 647 F.3d 684,

687 (7th Cir. 2011) (“sociedad anónima [under Uruguayan law] may

be best understood as a corporation”). But given that “[d]eciding


1 Mexico City is not a state at all, but rather the administrative
district that seats the federal government of Mexico. I will
assume, however, that its laws, like those of Washington D.C.,
authorize and govern the formation of various types of business
entities.

                                         3
  Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 4 of 11 PageID #:554




whether a business enterprise based in a foreign nation should be

treated   as   a   corporation      for   the    purpose   of    §     1332   can   be

difficult,”    Fellowes,    Inc.     v.   Changzhou     Xinrui        Fellowes   Off.

Equip. Co., 759 F.3d 787, 788 (7th Cir. 2014), the party invoking

federal   jurisdiction      ought     not     to   rest    its       jurisdictional

allegations on unexamined assumptions. See Schur v. L.A. Weight

Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009) (“The party

seeking   removal     has     the     burden       of   establishing          federal

jurisdiction, and federal courts should interpret the removal

statute narrowly, resolving any doubt in favor of the plaintiff's

choice of forum in state court.”).

     Defendant’s      allegations         with     respect       to     plaintiff’s

citizenship are even more problematic. Although plaintiff alleges

that plaintiff is an LLC, it fails to identify even a single of

the entity’s members, much less does it identify the citizenship

of each member or “trace[] through however many layers of...

members there may be” and state the citizenship of each. It is no

answer to assert, “upon information and belief” that no member of

the LLC is a citizen of “Mexico City, Mexico.” Leaving aside that

allegations globally disclaiming citizenship of any of an LLC’s

members in a particular state are insufficient, see e.g., Kehrer

Bros. Const. v. Custom Body Co., No. 05-CV-246-DRH, 2007 WL

1189370, at *1 (S.D. Ill. Apr. 20, 2007) (declining to rest



                                          4
  Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 5 of 11 PageID #:555




jurisdiction on statement that “[u]pon information and belief,

none of the members of Custom Truck are Illinois residents or

citizens”),   even    allegations     that    specifically     identify     each

individual member of an LLC (and that member’s members, and so on)

and disclaim that member’s citizenship in a particular foreign

state are also insufficient to support jurisdiction. That is

because diversity jurisdiction does not exist in a suit “between

foreigners and a mixture of citizens and foreigners,” regardless

of whether the foreign parties on opposite sides of the suit are

citizens of the same foreign state or different states. Allendale

Mut. Ins. Co. v. Bull Data Sys., Inc., 10 F.3d 425, 428 (7th Cir.

1993). See also Baylay v. Etihad Airways P.J.S.C., 881 F.3d 1032,

1041 (7th Cir. 2018) (affirming dismissal for lack of diversity

jurisdiction of action brought by foreign plaintiff against both

foreign and domestic defendants; Dexia Credit Loc. v. Rogan, 629

F.3d 612, 618 (7th Cir. 2010) (diversity jurisdiction “does not

exist where the party on one side of a case is foreign...and the

party on the other side is both domestic and foreign.”); Extra

Equipamentos E Exportacao Ltda. v. Case Corp., 361 F.3d 359, 361

(7th Cir. 2004) (“diversity jurisdiction does not extend to a suit

in which there is a U.S. citizen on only one side of the suit and

foreign parties on both sides”) (citing cases). Accordingly, it is

not enough to allege that none of plaintiff’s members is a citizen



                                       5
  Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 6 of 11 PageID #:556




of Mexico, since diversity jurisdiction requires that none of

plaintiff’s members (tracing through all layers of ownership) be

a citizen of any foreign state. Defendant’s allegations do not

support that inference.

      Nor can defendant be heard to complain that the complexity of

plaintiff’s    organizational       structure     made    it    impossible       to

ascertain plaintiff’s citizenship prior to removal. For one thing,

the only authority defendant cites in this connection, Montgomery

v. Cialla, No. 15-CV-10840, 2017 WL 3720178, at *4 (N.D. Ill. Aug.

29,   2017),   merely    confirms   that    jurisdiction       cannot   rest     on

speculative    or    incomplete     citizenship     allegations.        See    id.

(allegations that failed to identify affirmatively the state of

one entity’s citizenship, while alleging “on belief” that another

entity was organized “under the laws of ‘another state’” were

“inadequate”    to      plead   federal    jurisdiction).        For    another,

defendant’s insistence that plaintiff has “gone to great lengths

to conceal” its offshore affiliates from the public record, that

the “publicly available information” about plaintiff’s ownership

structure does not reveal the existence of plaintiff’s “foreign

connections,” and that there was “simply no way” for defendant to

know the facts necessary to ascertain plaintiff’s citizenship,

Opp. at 3, rings hollow in the absence of any evidence that

defendant asked plaintiff to provide the facts it needed to conduct



                                       6
     Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 7 of 11 PageID #:557




a jurisdictional analysis at any time prior to removal. At all

events,     even    assuming       that   plaintiff      actively   concealed         from

defendant the existence and identity of its foreign investor, no

amount of tactical maneuvering on plaintiff’s part can make up for

defendant’s failure to allege an adequate basis for invoking

federal jurisdiction, much less can it confer jurisdiction over a

dispute that does not fit within a category of cases contemplated

by the removal statute.

       Defendant tries to turn the tables, claiming that it is

entitled to pursue the relief it seeks (an order quashing service)

in federal court because plaintiff has not established that its

foreign investor is a beneficial party in interest. This argument

has the burden backwards, as plaintiff need not prove that remand

is     warranted      in     the    absence      of     plausible       jurisdictional

allegations. See Dart Cherokee Basin Operating Co., LLC v. Owens,

574 U.S. 81, 89 (2014) (notice of removal must contain “plausible

allegation”        supporting      jurisdiction);       Schur,    577    F.3d    at    758

(burden       rests     on     removing         party    to     establish       federal

jurisdiction).

       Moreover,       defendant’s        convoluted          explanation       of     how

plaintiff’s evidence supposedly falls short merely highlights the

flaws in defendant’s own position. Defendant zeroes in on two

aspects of plaintiff’s evidentiary submissions: first, evidence of



                                            7
    Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 8 of 11 PageID #:558




plaintiff’s relationship with a “Cayman Islands Company,” whose

foreign citizenship plaintiff points to as destroying complete

diversity; and second, evidence that one of the entities in

plaintiff’s ownership chain—a Maryland REIT to which defendant

refers as “REIT III”—has as its “sole common stock shareholder...a

Delaware limited partnership.” See Opp. at 7-8 (quoting Mot. to

Remand at 4).

      With respect to the first category of evidence, defendant

observes that the Cayman Islands has many types of business

entities and argues that because plaintiff did not describe the

Cayman Islands Company’s “business structure” or otherwise show

that the entity should be treated like a U.S. corporation, it must

be treated like an unincorporated association whose citizenship

derives from its members.2 But defendant offers no authority for

that proposition, and in any event, plaintiff’s reply offers

evidence that the Cayman Islands Company is an “exempt company”

under Cayman Islands law, as well as authority for holding such

companies     equivalent     to   U.S.   corporations      for   jurisdictional

purposes. Reply at 6 (citing Roosevelt REO PR, Corp. v. Silva-

Navarro, No. 16-1036 (ADC), 2020 WL 1493904, at *3 (D.P.R. Mar.



2 The irony of this argument, given the implicit assumption in
defendant’s jurisdictional statement that a Mexican “S.A. de C.V.”
should be treated like a U.S. corporation for jurisdictional
purposes, is apparently lost on defendant.

                                         8
    Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 9 of 11 PageID #:559




25, 2020)) (“‘Exempt companies’ organized under the laws of the

Cayman Islands are ‘corporations’ for purposes of the diversity

jurisdiction.”) (citing cases).3 Defendant does not appear to

dispute that if the Cayman Islands Company is considered a foreign

citizen, diversity jurisdiction is lacking, and nothing in its

submission suggests any reason to think that additional discovery

will unearth facts to controvert plaintiff’s evidence of the

entity’s organizational character.

      Defendant’s      second     argument     is    even   more      inscrutable.

Defendant begins by acknowledging the principle that “for purposes

of diversity jurisdiction, [a Maryland REIT’s] members include its

shareholders.” Americold Realty Tr. v. Conagra Foods, Inc., 136 S.

Ct. 1012, 1016 (2016). Straining to avoid the conclusion that REIT

III—a Maryland REIT—has, as plaintiff asserts, the citizenship of

its   “common    stockholder,”      defendant       contends   that    REIT   III’s

Declaration of Trust “irrefutably shows that REIT III’s nominal

‘common stockholder’ does not necessarily have sole beneficial

interest in the REIT.” Defendant goes on to observe that REIT III

has two classes of shareholders, both of which have a beneficial

interest in the REIT, and claims that by identifying only the



3 Although litigants generally may not rely on evidence presented
for the first time in reply, plaintiff had no burden to disprove
defendant’s facially inadequate jurisdictional allegations in its
motion for remand.

                                         9
  Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 10 of 11 PageID #:560




“common   stockholder,”      plaintiff      has   failed   to   establish     the

entity’s citizenship—a defect it deems “fatal” to its motion to

remand. As best I understand the argument, defendant seems to

suggest that unless plaintiff offers up the identity of every

individual or entity having a beneficial interest in REIT III, it

cannot prove that diversity jurisdiction is lacking. But this

argument fundamentally misunderstands the analysis. As the Seventh

Circuit held in Allendale, cases involving citizens of a foreign

state, on the one hand, and “a mixture of citizens and foreigners,”

on the other do not trigger the diversity jurisdiction. Allendale,

10 F.3d at 428. Accordingly, evidence that plaintiff’s ownership

chain includes even one foreign citizen in addition to a domestic

citizen    destroys     diversity     jurisdiction       regardless     of    the

citizenship,    albeit    undisclosed,       of   any   remaining    entity       in

plaintiff’s ownership chain. Because the record contains prima

facie evidence that plaintiff’s ownership chain includes foreign

and domestic citizens, and defendant offers no reason to believe

that discovery will disprove facts supporting plaintiff’s foreign

citizenship, I conclude that jurisdictional discovery would be

futile and that I have no authority to adjudicate the merits of

the parties’ dispute.




                                       10
  Case: 1:20-cv-07190 Document #: 28 Filed: 04/15/21 Page 11 of 11 PageID #:561




     For the foregoing reasons, plaintiff’s motion for remand is

granted, and defendant’s motion to quash is denied for lack of

jurisdiction.

                                            ENTER ORDER:




                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge

Dated: April 15, 2021




                                       11
